DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of amendments received 11-10-2020.  While claims 4-5 were indicated as allowable subject matter in the 08-28-2020 Office action, this indication has been withdrawn in view of additional searching and consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the pair of string-shaped bodies…support the glass sheet at end portions of the glass sheet”, and claim 6 recites “the pair of string-shaped bodies are 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "both side end portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  No side end portions have been previously recited, and the overall shape of the glass sheets has not been defined so as to make such a limitation implicit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skarbovig ‘053 (US 2015/0345053 A1).
Regarding claim 1, Skarbovig ‘053 teaches:
a pair of string-shaped bodies (composite rope 20, rope 52, Figs. 3-7)
each of the pair of string-shaped bodies comprising a plurality of twisted metal fibers (¶ [0033]-[0035])
the pair of string-shaped bodies extend in a thickness direction in a zig-zag shape and intersect with each other to form a plurality of V-shaped recesses in the thickness direction (Figs. 5-7) configured to support glass sheets at end portions of the glass sheets, the glass sheets arranged upright at intervals in a thickness direction (the ropes 20/52 are capable of the claimed functional limitations of supporting glass sheets at end portions of the glass sheets, the glass sheets arranged upright at intervals in a  thickness direction, as in configurations of Figs. 5-7 or in configurations as described in ¶ [0047]-[0051] - See MPEP 2114 and 2173.05(f) regarding functional claiming.  Also, it is noted that the claimed glass sheets constitute material worked upon by the apparatus - See MPEP 2115.).

Regarding claim 5, Skarbovig ‘053 further teaches the pair of string-shaped bodies are fixed onto fixing members at apexes of the zig-zag shape (Figs. 5-7, at ties 68, or at intersections with other ropes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skarbovig ‘053 (US 2015/0345053 A1) in view of Heselden ‘970 (US 5,333,970).
Regarding claim 6, Skarbovig ‘053 is silent regarding the pair of string-shaped bodies being configured to support glass sheets at least at an upper end portion and both side end portions of each of the glass sheets.  However, Skarbovig ‘053 suggests that the pair of string-shaped bodies may be configured in a variety of ways (Figs. 5-7, ¶ [0047]-[0051]), including as gabions (¶ [0047]).  In analogous art of jigs made of string-shaped bodies, Heselden ‘970 suggests that gabions may be configured as structures having at least four sides in a closed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741